CALOGERO, J.,
concurs. Absent a showing that applicants are to be questioned concerning the transaction out of which they have been charged by bill of information and until attempt is made to require applicants to appear before the grand jury without counsel, I am unprepared to find erroneous the trial court’s determination refusing to quash the subpoenas.
MARCUS, J., concurs for reasons assigned by Justice CALOGERO.
DENNIS, J., concurs for the reasons stated by CALOGERO, and also for the reason that we cannot assume applicants will be denied their constitutional rights to remain silent and to be assisted by counsel at each stage of the proceedings.